Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21   Page 1 of 19 PageID 3087




                          EXHIBITB
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                         Page 2 of 19 PageID 3088


     Scheef & Stone, L.L.P.
     500 N. Akard, Suite 2700
     Dallas, Texas 75201
                                                              -
                                                    SCHEEF & STONE
                                                          SOLID COUNSEL




                                                              INVOICE


    Kelly Crawford Receivership - Metals.co                                                       Statement Date:          12/31/2020
                                                                                                      Account No.          16125.102
                                                                                                          Invoice No.        1008634




      Matter 102 - Representation of Receiver




                                                                                                                    Hours
10/26/2020     PCL Communications with A.Spencer and K.Crawford regarding edits to
                   administrative procedures motion, redline same and transmit to A. Spencer, K.
                   Crawford, communications with court clerk regarding notice of withdrawal of
                   show cause motion for individual defendants, communications with K.
                   Crawford and A. Spencer regarding show cause motion withdrawal,
                   Communications with F. McCarthy and K. Crawford regarding Batashvili
                   personal property list, disposition of same and related review of F. McCarthy
                   list of assets and related declaration, communications with T. Tran and K.
                   Crawford regarding notice of stay filings, communication with W. Hester and
                   K. Crawford regarding status and filing of lis lenders notices in Philadelphia,
                   draft notice of withdrawal of show cause motion for Asher and Batashvili,
                   communications with K. Crawford and J. Stafford regarding google
                   declaration communications with M. Eanet and K.Crawford regarding Bayside
                   Metals issues/proposal.                                                                              3.50
               MKS Calls with Investors and prepare notes on information given and questions.                           2.80
               WSY Email correspondence with counsel for TriNet regarding delivery of requested
                   employee payment information and other inquiries and confer with Receiver
                   regarding the same (.5); Email correspondence with counsel for Travelers
                   insurance regarding Bullion Bond (.25).                                                              0.75
               JSS Draft revised letter to google in light of defendants' reluctance to give individual
                   declarations; draft e-mail responding to opposing counsel's request for
                   clarification regarding same; attention to demand to lntuiUQuickbooks
                   including service of same; inter-office conference with P. Lewis and client
                   regarding same.                                                                                      2.25
               KEW Prepare and send letters to former management employees; update call
                   memo with former employees.                                                                          1.50
               LMS Calls with investors; and prepare notes regarding same with James Stafford
                   regarding access to investor files.                                                                  3.50

10/27/2020     PCL    Communications with A. Spencer and K. Crawford regarding contempt
                      motion, administrative procedures motion and order, google Declaration
                      issues, revised administrative procedures motion and/or order thereon,                            EXHIBIT


                                                                                                               '-B-
                      communications with W. Hester, K.Crawford, J.Rolls, et al., regarding
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                      Page 3 of 19 PageID 3089
      Kelly Crawford Receivership - Metals.com                                                                       12/31/2020
                                                                                                     Account No:     16125-102
                                                                                                      Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                            Hours
                   Philadelphia property/lis pendens notices, communications with D. Spitzer
                   regarding retainer balances, review draft invoice, revised admin motion,
                   communications with F. McCarthy and K.Crawford, regarding personal
                   property, communications with K.Crawford regarding Luxury Leasing issues,
                   conference with M.Eanet and K.Crawford regarding Bayside Metals
                   issues.communications with J. Stafford and K. Crawford regarding
                   Quickbooks access, communications with J. Stafford, and K. Crawford
                   regarding google declarations                                                              4.20
               PKJ Communications with local counsel, Chauvin Kean, regarding filing of pro hac
                   vice motion in Eastern District of Louisiana for purposes of 28 U.S.C $754.                0.20
               JSS Attention to e-mail from Arkansas AG's office; attention to email from
                   California's Dept. of Enforcement division; prepare pro hac vice application;
                   telephone conference with co-defendant in case pending in Kentucky against
                   Metals et al; draft email to co-counsel regarding same; receipt, prepare letter
                   to google regarding demanding access to G-suite; receive, review and
                   analysis of google's subsequent reply; confer with Receiver and respond to
                   google's reply.                                                                            2.75
               JLR Interoffice conference with P. Lewis regarding identification and retrieval of
                   mortgage documents on the eighteen (18) Lis Pendens properties in
                   Philadelphia; Attention to emails from K. Crawford and P. Lewis and interoffice
                   conferences with the same regarding the aforementioned Lis Pendens.                        0.75
               KEW Telephone conference with Bank of America subpoena department regarding
                   access to bank statements; conference with K. Crawford regarding same.                     0.75
               DKB Interoffice conference with P. Lewis regarding process of retrieving mortgage
                   information via deeds of trust in PA.                                                      0.25
               MKS Phone calls with investors regarding questions related to Receivership.                    1.20
               LMS Return calls to investors; Email correspondence with Receiver regarding
                   investor questions.                                                                        3.50
               WSY Email correspondence with counsel for TriNet to procure retrieval of monies
                   held by TriNet with incumbent review of Court Orders to offer persuasive
                   argument (2); Review of records produced by TriNet related to the payment of
                   Receivership employees (.5); Telephonic and email correspondence with
                   counsel for Travelers related to production of Bullion Bond (.4).                          2.90
               KEW Telephone conference with former employee regarding letter he received.                    0.40
               MHS Communications with former employees in light of their receipt of letter from
                   Receiver.                                                                                  1.25

10/28/2020     PCL   Communications with T.Carroll and J. Stafford regarding Kentucky metals,
                     communications with A.Spencer regarding google declaration, review
                     communications with F.McCarthy regarding asset list, travel to Los Angeles
                     for various receivership meetings tomorrow ( 4.00 hr - No Charge).                      4.00
               JSS   Telephone conference with Joseph Joslin of Arkansas Securities division
                     regarding receivership and proposed order.                                               0.25
               JSS   E-mail communications with Todd Carroll regarding Kentucky complaint and
                     his client and co-defendant with metals et al New Direction.                             0.25
               DKB   Retrieve Deeds of Trust and Property Values from Philadelphia County
                     Records on 17 properties; begin preparing schedule of properties.                        1.00
               JSS   Telephone conference with Gena Yoshita of Hawaii's securities branch
                     regarding receivership and claims process.                                               0.25
               MKS   Phone Calls with Investors regarding the Receivership; contact investment
                     companies for additional contact information in preparation to serve letters.            2.90
               MHS   Communications with former employees regarding letter they received from
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                          Page 4 of 19 PageID 3090
      Kelly Crawford Receivership - Metals.com                                                                              12/31/2020
                                                                                                            Account No:     16125-102
                                                                                                             Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                                   Hours
                      Receiver.                                                                                     0.75
               LMS    Return numerous investor calls and make notes regarding calls.                                3.25

10/29/2020     PCL    Communications with K. Crawford, J. Brandlin, Chase Bank officer, Camden
                      office personal , meeting at Batashvili house with F. McCarthy, meeting with J.
                      Brandlin and potential asset purchaser group at 8383 Wilshire, meeting with
                                    officer to                   , meet at                      to review
                      premises and interview                                         and return trip to
                      Dallas from Los Angeles ( 4.00 hrs - No Charge)                                                4.00
               DKB    Continue preparing schedule of PA properties, including values, contracts for
                      sale pending, etc.                                                                             1.50
               MKS    Serve freeze letters to business entities holding assets subject to Receivership
                      Orders; phones calls with investors to answer any questions regarding the
                      Receivership.                                                                                  1.60
               MHS    Attention to calls from former employees in light of letter from Receiver.                     0.50
               LMS    Return numerous investor calls and make notes regarding same.                                  2.50

10/30/2020     PCL Research on Philadelphia properties.                                                              0.80
               JSS Attention to e-mail from Receiver regarding conference call with google;
                   review correspondences including legal arguments in light of same in
                   preparation for call.                                                                             1.00
               JSS Communications with team and counsel for Jones Day regarding former
                   employees named in lawsuit as co-defendants with corporate defendants in
                   Alaska securities administrative hearing.                                                         0.50
               PKJ Attend Telephone call with James S. and google's in house counsel regarding
                   google's compliance and cooperation relating to access to Defendants' GSuite
                   account; confer with James S. regarding possible show cause motion against
                   google.                                                                                           0.75
               MKS Phone calls with Investors regarding the Receivership and next steps; take
                   notes on the same.                                                                                2.40
               WSY Email conference with counsel for TriNet regarding whether the company will
                   comply with the Court's Order and turn over monies to the Receiver.                               0.25
               MHS Communications from former employees in light of Receiver letter.                                 0.75
               JSS Telephone conference with google regarding demand for turnover of access to
                   accounts; review and respond to correspondence from lntuit/Quickbooks
                   outside counsel; review and respond to communication from counsel for
                   Alaska State Securities office; confer with Receiver regarding same.                              1.50
               LMS Attention to investor calls; Confer with Margaret Shea regarding same                             1.50

10/31/2020     PCL   Communications with K. Crawford and H. Readshaw regarding expense
                     reimbursement for Luxury Leasing vehicles.                                                      0.50

11/02/2020     PCL Communications with J. Weichert and R. Lavecchia regarding Philadelphia
                   properties and receivership and related research and file review.                                 1.90
               JSS Complete Application pro hac vice and order granting same for US District
                   Court Case in California; revise Notice of Stay and related receivership
                   regarding same; phone conference with local counsel regarding same.                              2.00
               MKS Phone calls with investors regarding the receivership and case status.                           1.60
               WSY Email correspondence with counsel for TriNet regarding return or turnover of
                   Receiver's monies and incumbent review of the Consent Order and other
                   relevant documentation.                                                                           0.50
               EO  Review investor files and work on database and review information and
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                        Page 5 of 19 PageID 3091
      Kelly Crawford Receivership - Metals.com                                                                           12/31/2020
                                                                                                         Account No:     16125-102
                                                                                                          Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                                Hours
                   documents seized from office.                                                                 4.50
               MHS Communications with former employee regarding letter received from
                   Receiver.                                                                                      0.50
               KEW Telephone calls with former employees.                                                         0.75
               LMS Attention to messages from investors; Return calls to investors.                               3.00

11/03/2020     PCL · Communications with H. Readshaw andK Crawford regarding Luxury
                     Leasing agreement.                                                                           0.40
               MKS Update call notes regarding investors;calls with investors regarding the
                     receivership.                                                                                2.50
               LMS Attention to investor messages; Return calls; Organize correspondence in
                     preparation to confer with Receiver regarding non-responsive letter recipients.              1.75

11/04/2020     PCL Communications with K. Crawford , J.Buffa, et al., regarding S. Batashvili
                   asset deposition; attend deposition; communications with K.Pergram
                   regarding 8383 Wilshire status.                                                                5.50
               EO  Updating investor spreadsheet, created communication log, date of
                   investments, amount of investment, general notes. work on electronic files for
                   each investor.                                                                                 5.00
               PKJ For purpose of 28 U.S.C. $754 filing, review Northern District of Oklahoma's
                   Local Rules regarding Pro Hae Vice Admission; Prepare Pro Hae Vice Motion,
                   Application for Pro Hae Vice Motion and Proposed Order; communications
                   with Judge Frissell's clerk regarding said Motion and seeking leave to file
                   motion without designating local counsel, and request for waiver of filing fees.               1.20
               JSS Communications with local counsel regarding filing of Motion to Stay in US
                   Central District of Florida TMTE lawsuit.                                                      0.25
               MKS Send freeze letters to newly discovered potential financial institution involved
                   in the receivership.                                                                           0.40
               WSY Continued email conference with counsel for TriNet relating to return of
                   monies held by Receivership Defendants as ordered by the Court, along with
                   reference to pleadings as needed.                                                              0.75
               LMS Draft freeze letter to Pacific Premier Bank; Return investor calls.                            1.75

11/05/2020     PCL    Communications with K. Crawford, J.Buffa, et al., regarding and attendance at
                      L. Asher asset deposition, communications with A.Spencer, J. Buffa, K.
                      Crawford, et al.,regarding case/deposition issues.                                          5.70
               JSS    Attention to e-mails from Indiana Securities office and Mass. Securities office;
                      review agreement proposed by Colorado securities office; attention to file in
                      light of same.                                                                              1.00
               JSS    Preparation for and attendance of video conference with Colorado AG's
                      Securities office regarding proposed stipulation for injunction.                            0.50
               MKS    Confer with K. Crawford regarding Defendant's known investment accounts in
                      preparation for deposition.                                                                 0.20
               JSS    Confer with Receiver regarding google's refusal to provide access to corporate
                      accounts; outline legal issues and strategy to file motion to show cause.                   1.50
               EO     Work on database of investor for receivership; gather information regarding
                      investors.                                                                                  5.25
               LMS    Return investor calls; Attention to freeze letters that have not been answered
                      by financial institutions and confer with Receiver regarding same.                          1.75

11/06/2020     PCL   Research regarding Philadelphia properties, review google contempt motion
                     and related communications with K. Crawford and J. Stafford, review initial
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                         Page 6 of 19 PageID 3092
      Kelly Crawford Receivership - Metals.com                                                                            12/31/2020
                                                                                                          Account No:     16125-102
                                                                                                           Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                                 Hours
                      report and related communications with K.Crawford regarding same-                           1.75
               JSS    Draft Motion to Show Cause against Google and Declaration regarding same.                   3.00
               JLR    Revise Receiver's Emergency Motion for "Show Cause" Hearing to Hold
                      Google, Inc. in Civil Contempt; Provide the same to J. Stafford for final review.            2.75
               EO     Work on database of investor for receivership; gather information regarding
                      investors; return calls from investors.                                                      6.00
               JLR    Draft Proposed Order for "Show Cause" Hearing as to Google, Inc.                             0.25
               JSS    Work on Declaration and compile exhibits for Motion to Show cause.                           4.00
               MKS    Calls with investors regarding Receivership; draft and mail letter to investment
                      company of Defendants.                                                                       2.50
               JSS    Communications with intuit's outside counsel; review motion to show cause
                      prepared by J. Rolls.                                                                        0.40

11/09/2020     MKS    Calls with Investors regarding receivership and their questions; fax and email
                      freeze letter to bank.                                                                       2.00
               JSS    Attention to email from receiver regarding contact with sales force; research
                      and attempt contact with salesforce legal department in light of same to
                      enforce court's order and obtain access to Salesforce accounts; review and
                      modify application for pro hac vice admittance; communications with local
                      counsel regarding same.                                                                      1.25
               LMS    Attention to investor messages; Return investor calls                                        0.75
               EO     Work on database of investors for receivership; gather information regarding
                      investors; return calls from investors.                                                      3.50

11/10/2020     PCL Communications with J. Stafford and K.Crawford regarding google issues,
                   status ,response and motion to show cause, receipt of Luxury Lease
                   settlement agreement and related communications with K. Crawford, H.
                   Readshaw, et al., communications with J. Stafford and K. Crawford regarding
                   lntuiVSalesforce access, communications with P.Choi regarding G63
                   disposition status.                                                                             3.50
               JLR Research General Counsel contacts at Salesforce.com and Google, Inc;
                   Provide identified contacts and their contact information to J. Stafford for
                   review and use.                                                                                 1.00
               JSS Several communications with google in light of filing motion to show cause;
                   draft detailed e-mail to google in light of same; draft and send proposed order
                   of show cause for google in light of same; confer with Receiver and
                   co-counsel regarding same.                                                                     2.50
               MKS Return investor calls and take notes; mail letters to entities holding accounts of
                   Receiver Defendants; confer with L. Sanderson regarding metals that were not
                   yet delivered to depositories.                                                                 4.60
               LMS Draft letters to Charles Schwab, Merrill Lynch, and Morgan Stanley; Confer
                   with Margaret Shea regarding investor call questions; Return calls to investors.               2.25
               JSS Draft second demand letter to Salesforce and send to legal executives in light
                   of same; telephone conference with counsel for Salesforce in light of same;
                   receive and review access link and communicate issues with same.                                0.75
               JSS Inter-office conference with Receiver regarding depositions of defendants;
                   research and discover potential additional evidence in light of defendants
                   admission that information was stored on Amazon cloud services; draft
                   demand letter in light of same.                                                                 1.00
               WSY Additional correspondence with counsel for TriNet and reference to court
                   documents buttressing those demands.                                                           0.50
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                          Page 7 of 19 PageID 3093
      Kelly Crawford Receivership - Metals.com                                                                              12/31/2020
                                                                                                            Account No:     16125-102
                                                                                                             Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                                   Hours
11/11/2020     PCL   Communications with K.Crawford regarding                                       ,
                     communications with K.Crawford and/or J.Stafford regarding Google , lntuiti
                     issues, response and/or strategy, communications with T.Carroll and J.
                     Stafford regarding Kentucky removal issues.                                                     2.75
               MKS   Calls with Investors and take notes; draft and mail letters to financial institution
                     and business entity subject to Receivership Orders who have not responded;
                     confer with L. Sanderson regarding the same; confer with K. Crawford
                     regarding Receivership Defendant's                                                              2.80
               MHS   Review employment claim of former employee received from Kelly Crawford;
                     conference with Kelly Crawford regarding same.                                                  0.30
               LMS   Return investor calls; Prepare notes regarding investor calls; Email
                     correspondence regarding freeze letters to be sent; Confer with Margaret
                     Shea regarding investor communications.                                                         2.50

11/12/2020     PCL   Communications with T. Carroll and J. Stafford regarding Chase Metals
                     removal request, communications with A. Bush, H.Readshaw, J.Brandlin,K.
                     Crawford, et al., regarding Luxury Leasing release agreement regarding lease
                     car retrieval reimbursement agreement, communications with M. Eanet
                     ,K.Crawford regarding stat metal return, issues and response.                                   2.50
               MKS   Calls with Investors regarding the Receivership and take notes; confer with L.
                     Sanderson and K. Crawford regarding investor calls and strategy.                                0.80
               LMS   Return investor calls and make notes regarding same; Prepare
                     correspondence regarding unanswered freeze letters                                              2.75
               PKJ   For 28 U.S.C. $754 filingCommunications with local counsel in Eastern Dist. of
                     Louisiana regarding certificate of good standing for purpose of Pro Hae Vice
                     Motion.                                                                                         0.30

11/13/2020     PCL   Communications with M. Keyes and/or K. Crawford regarding Barrick Capital
                     domain issues and related file review, communications with. K. Crawford
                     regarding reinstatement of various entities identified by G.
                     Norris,communications with Crawford regarding filing motion to show cause
                     regarding lntuiUQuickbooks, communications with J. Buffa, K. Crawford , et
                     al., regarding BOA, communications with A.Bush regarding Luxury
                     Lease/J.Brandlin follow up .. communications with K. Crawford and J. Stafford
                     regarding Salesforce, communications with J. Stafford and K.Crawford
                     regarding google issues and responses and related file review.                                  4.00
               JLR   Draft Receiver's Emergency Motion for "Show Cause" Hearing to Hold Intuit,
                     Inc. d/b/a QuickBooks in Civil Contempt.                                                        2.00
               JLR   Draft Declaration of Receiver Kelly Crawford corresponding to Receiver's
                     Emergency Motion for "Show Cause" Hearing to hold Intuit, Inc. d/b/a
                     QuickBooks in Civil Contempt.                                                                   0.75
               JLR   Draft Proposed Order for "Show Cause" Hearing as to Intuit, Inc. d/b/a
                     QuickBooks corresponding to to Receiver's Emergency Motion for "Show
                     Cause" Hearing to hold Intuit, Inc. d/b/a QuickBooks in Civil Contempt.                         0.25
               JSS   Review,analyze and revise Colorado state securities stipulation for permanent
                     injunction.                                                                                     0.60
               JSS   Draft Notice of Stay in the Kentucky matter and Arbitration matter related to
                     Zeitler.                                                                                        1.00
               MKS   Calls with Investors and take notes regarding Receivership; emails with
                     Investors regarding metals not in depository; confer with L. Sanderson
                     regarding the same.                                                                             1.40
               MHS   Conference with James Stafford regarding employment issues including ADR
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                      Page 8 of 19 PageID 3094
      Kelly Crawford Receivership - Metals.com                                                                         12/31/2020
                                                                                                       Account No:     16125-102
                                                                                                        Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                              Hours
                      claims.                                                                                  0.50

11/16/2020     JSS Telephone conference with outside counsel for google; confer with Receiver
                   regarding same.                                                                              0.50
               JLR Perform calculations of spreadsheet consisting of the pending orders for the
                   following: Barrick Capital, USA Mint, Metals.com, Newmont, Glencore, and
                   Northwest Finance; Provide totals to K. Crawford.                                            1.75
               MKS Phone calls with Investors regarding investor letter, case status and metals
                   that are with wholesaler.                                                                    1.20
               WSY Confer with Kelly Crawford regarding art assets found in office of Receivership
                   Entities, Research the origin and potential value of these pieces, and begin
                   preparations for a valuation of the same.                                                    1.00
               JSS Second phone conference with outside counsel for google regarding Google's
                   legal positions and potential conferral on alternative to litigation to resolve
                   google's legal positions.                                                                    1.00
               JSS Draft email communication to Intuit regarding final demand for receipt of
                   Receivership assets.                                                                         0.25
               EO  Review boxes of documents seized from defendants for information regarding
                   assets.                                                                                      4.00
               LMS Return investor calls; Update call log; Confer regarding additional letters to be
                   sent from Receiver; Draft follow up letters to financial institutions                        3.25
               PKJ Attend telephone conference with James Stafford and counsel for google and
                   confer with James Stafford regarding same.                                                   0.50
               PCL Communications with K.Crawford, et al., regarding BOA account issues an
                   related document review, communications with K. Crawford, J. Stafford and H.
                   Schottlaender regarding google access issues and related file review,
                   communications with K. Crawford regarding Basquiat artwork,
                   communications with K. Crawford regarding contempt motion issues and
                   related file review, communications with and K. Crawford and/or D. Baer
                   regarding Philadelphia properties.communications with K.Pergram, S.
                   Pavlovski and/or K. Crawford regarding 8383 Wilshire rent and security
                   deposit issues, communications with K. Crawford regarding BOA
                   developments.                                                                                3.20

11/17/2020     JSS Telephone conference with Receiver and P. Lewis. regarding google's position
                   in objecting to granting the Receiver access to the corporate google Suite
                   accounts; analyze case law in light of same; prepare research assignments
                   and confer/assign tasks to associates.                                                      2.50
               JLR Begin extensive federal case law research on two questions: (3) a receiver's
                   access to cloud-based platforms and (2) a receiver's ability to step into the
                   shoes of the entity thereby authorizing third parties to treat receiver as the
                   entity; and (3) a court's ability to compel a CEO for a show cause hearing for
                   actions of its entity.                                                                      2.25
               JLR Research and call identified office liquidator companies based in Los Angeles
                   regarding the proposed office property.                                                      1.00
               WSY Confer with counsel for TriNet concerning handover of funds to Receiver with
                   ref~rence to the SRO.                                                                       0.50
               MKS Calls with Investors regarding metals located at wholesaler; confer with K.
                   Crawford regarding same issue.                                                              1.00
               JLR Interoffice conference with J. Stafford and P. Jesani regarding J. Stafford's
                   11/16 conference call with google's local counsel, and discuss need for
                   additional research and briefing regarding the same.                                        1.50
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                      Page 9 of 19 PageID 3095
      Kelly Crawford Receivership - Metals.com                                                                         12/31/2020
                                                                                                       Account No:     16125-102
                                                                                                        Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                              Hours
               PKJ    Research issue of actual consent exception to the Stored Communication Act
                      and whether google has the discretion to grant subscriber content to its
                      subscriber, irrespective of the subscriber's consent directing the same.                  2.80
               EO     Review additional boxes of documents seized from defendants for information
                      regarding assets.                                                                         3.25
               PKJ    Confer with James Stafford and Jessica Rolls regarding conference call with
                      Google's local counsel, to discuss arguments to be raised in support of Show
                      Cause Motion against google and additional research to be conducted with
                      respect to same.                                                                          1.50
               JLR    Interoffice conference with J. Stafford and P. Jesani regarding J. Stafford's
                      11/16 conference with google, discuss the need for responsive research and
                      briefing.                                                                                 1.50
               PCL    Communications with K.Crawford, F. Williams, A. Greene, et al., regarding
                      BOA account issues an related document review; communications with K.
                      Crawford, J. Stafford and H. Schottlaender regarding google access issues
                      ,communications with K. Crawford, K. Pergram, et al., regarding 8383
                      Wilshire security deposit and/or rent issues and related file review,
                      communications with K. Crawford regarding sale of office assets,
                      communications with J. Stafford, follow up communications with M. Keyes
                      regarding Barrick Capital domain issues, communications with.-n••ll'l
                      regarding                                  and instruction o n • • • • l l
                                                                                                                3.50

11/18/2020     MKS Confer with L. Sanderson regarding Investor calls.                                           0.20
               WSY Confer with art appraiser regarding art items held by Receiver and cost of
                   valuing the same.                                                                            0.25
               JLR Receipt and review of an email from N. Sinclair at CA Office Liquidators
                   regarding the sale of office property; Draft and send responsive email to N.
                   Sinclair apprising him of the status of the same as well as obtaining photos of
                   the property necessary for sale.                                                             0.25
               LMS Return investor calls; Record notes regarding same                                           1.20
               PCL Review D. Baer email regarding Philadelphia properties and related research
                   regarding status of all Philadelphia properties and related file review.                     1.50

11/19/2020     EO    Research to locate contact information for each investor. Complete
                     inventory/index of Defendants' employees and offices; Review e-mail
                     communications relating to investor communications and updated investor
                     master spread sheet.                                                                       4.00
               MKS   Return investor calls regarding case status; confer with K. Crawford regarding
                     metals located at wholesaler.                                                              1.70
               PCL   Communications with K.Crawford, J. Buffa, et al., regarding BOA
                     developments, various communications with K. Crawford and/or to A.
                     Spencer regarding proposed resolution of Asher and Batashvili objection to
                     motion to approve administrative procedures, related review of objection and
                     draft outline of proposed consent resolution, communications with J. Stafford
                     and/or K.Crawford regarding google status,google access issues uncovered,
                     google resistance to court orders and related google access declarations as
                     well subpoena issues ,communications with Attorney&          J regarding freeze
                     letter received by IQ Consulting and related communications with K.Crawford
                     regarding same, meet and confer with A. Spencer, K. Crawford, J. Buffa, R.
                     Foelber regarding BOA fund, email communications with S. Pavlovski,
                     K.Pergrem and K. Crawford regarding 8383 Wilshire rent and security deposit
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                        Page 10 of 19 PageID 3096
      Kelly Crawford Receivership - Metals.com                                                                            12/31/2020
                                                                                                          Account No:     16125-102
                                                                                                           Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                                 Hours
                      issues, communications with K.Crawford and D. Spitzer regarding claim/notice
                      issues.                                                                                      4.00

11/20/2020     MKS    Return calls with investors regarding case status.                                           1.20
               EO     Communicating with CFTC in Washington regarding investor database.                           2.00
               EO     Returned calls from investors to confirm receipt of documents they sent to
                      Dallas office, explained overall claim process and provided an approx date of
                      when claim process should begin.                                                             2.50
               PCL    Telephone conversation with L. Thompson regarding Philadelphia properties
                      she is broker for Roosevelt St properties and current status, draft related email
                      transmitting SRO, consent orders and related instructions and related
                      research; email communications with A. Spencer following up on proposed
                      consent order on motion to approve administrative procedures, review status
                      of google response to show cause motion, review Asher and Batashvili google
                      declarations and P.Jesani research on SCA consent exception,
                      communications with K.Crawford, J. Stafford and P. Jesani regarding same,
                      docket deadline for reply response to Asher and Batashvili objection to
                      administrative procedures motion and related communications with K.
                      Crawford, review of Receiver's Fee Application and/or communications with K.
                      Crawford regarding same, draft proposed consent order on Receiver's
                      administrative procedur.es motion.                                                           3.90

11/21/2020     PCL   Begin review of Asher deposition, review/ revised proposed consent order on
                     administrative procedures motion and related communications with K.
                     Crawford and/or A. Spencer                                                                    1.25

11/22/2020     PKJ   Telephone conference with Peter Lewis regarding analysis of consent
                     exception to Secured Communications Act, and interpretation of case holding
                     in preparation of briefing for Show Cause Motion against google.                              0.30
               PCL   Review/ revised proposed consent order on administrative procedures motion
                     and related communications with K. Crawford and/or A. Spencer, begin
                     preparation of status list, review recent decision on SCA consent exception,
                     communications with J. Stafford.                                                              1.75

11/23/2020     EO    Telephone conference with CFTC regarding investor database updates.                           1.50
               MKS   Return calls with investors regarding case status and questions.                              0.90
               WSY   Review quotation for art valuation and relay information to Receiver ..                       0.25
               PKJ   Review cases for purpose of analyzing consent exception to Secured
                     Communications Act, in preparation for briefing on Show Cause Motion
                     against Google.                                                                               0.90

11/24/2020     JLR Receipt and review of email from office liquidating company in response to the
                   Receiver's proposed sale of the 245 Herman Miller chairs; Draft and send
                   responsive email to the same; Forward the same to K. Crawford.                                  0.25
               WSY Strategy conference regarding Show Cause Motion and Responses thereto
                   with respect to access to Google drives.                                                        1.00
               MKS Return phone calls of investors regarding case status and other questions.                      1.30
               PKJ Attend strategy conference call with Kelly Crawford; Peter Lewis; and James
                   Stafford regarding analysis of Negro Case and its application to the consent
                   exception to the SCA, in preparation for drafting brief in support of Show
                   Cause Motion against Google.                                                                    0.75
               PKJ Working on preparing outline of arguments for Reply briefing on Rule to Show
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                      Page 11 of 19 PageID 3097
      Kelly Crawford Receivership - Metals.com                                                                         12/31/2020
                                                                                                       Account No:     16125-102
                                                                                                        Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                              Hours
                      Cause Motion against Google.                                                             1.00

11/25/2020     MKS    Calls with investors regarding case status and to answer questions.                       0.60
               PKJ    Review Receiver's Emergency Motion for Show Cause Hearing to Hold
                      Google Inc. in Civil Contempt; review Google's Letter of October 7, 2020;
                      review caselaw cited by Google in its letter and research any cases
                      distinguishing the cases relied on by Google; conduct research on issue of
                      whether the Order appointing receiver (SRO) defeats the disclosure limitations
                      under the Secured Communications Act for purpose of preparing outline for
                      Brief in support of Motion for Show Cause against Google.                                 4.70
               LMS    Return investor calls; Attention to emails regarding same                                 0.50

11/26/2020     PCL    Review caselaw regarding Lucas contempt motion and related
                      communications with K. Crawford.                                                          0.75

11/27/2020     WSY Review Motion to Show Cause against Google, LLC and Google's
                   Correspondence on that issue (1.5); Begin research under the Secured
                   Communications Act for applicable case law to disarm Google's argument that
                   the consent provided is insufficient as lawful consent (1. 75).                              3.25
               PKJ Continued researching issue of whether the SRO order trumps the Secured
                   Communications Act and whether a Receiver steps into the shoes of a
                   subscriber for purposes of satisfying the consent exception under the SCA;
                   review and analysis of Konop v. Hawaiian Airlines case and Federal Trade
                   Commission v. Ameridebt Inc. case.; review cases relating to issue of consent
                   under Sec. 2702 of the SCA (voluntary disclosure of customer
                   communications).                                                                             4.00

11/28/2020     WSY Complete initial research regarding what constitutes lawful consent under the
                   Secured Communications Act, outline all findings, and prese
                   the issue to Receivership Team for their comment and review.                                 2.75
               PKJ Continued researching issue of whether a Receiver steps into the shoes of a
                   subscriber for purposes of satisfying the consent exception under the SCA;
                   research on issue of whether the Defendants' declarations can qualify as legal
                   consent under the SCA; review and analysis of In re. Ex Parte Application of
                   Tatiana Akhmedova case; confer with co-counsel regarding implication of the
                   court's decision that consent does not have to be communicated in the
                   manner Google prescribes.                                                                    2.00
               PCL Review W.Young research regarding Google contempt issues and related
                   communications with W.Young, P.Jesani, J. Stafford and K.Crawford
                   regarding same and begin preparation for upcoming asher and Google
                   contempt motion.                                                                             1.50

11/30/2020     JSS Telephone conference with Illinois Securities' Department regarding
                   notification of stay and receivership and potential third party MAB attempting to
                   contact investors; confer with L. Sanderson regarding claims process.                        0.75
               MKS Return calls with investors and potential investors to answer questions and
                   gather contact information; confer with K. Crawford regarding potential
                   investor with unknown entity.                                                                1.50
               JSS Telephone conference with co-counsel to prepare reply to brief; review
                   November 24th case filed in US District Court, Northern District of California
                   regarding legal consent.                                                                     1.50
               WSY Confer with counsel for Receiver regarding strategy for Reply Brief regarding
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                        Page 12 of 19 PageID 3098
      Kelly Crawford Receivership - Metals.com                                                                           12/31/2020
                                                                                                         Account No:     16125-102
                                                                                                          Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                                Hours
                     Google LLC's refusal to provide access to Receivership Entity's files and
                     necessary logistics of presenting said arguments at Hearing.                                 0.80
               JSS   Attend Status Conference Hearing in Alaska Securities Administrative matter.                 0.75
               PKJ   Telephone conference with counsel for Receiver regarding preparation for
                     drafting Brief in support of Motion for Show Cause against Google and
                     address arguments to be raised in the Brief; continued review of cases in
                     support of arguments to be raised in brief; begin preparation for drafting brief.            3.75
               LMS   Return investor calls.                                                                       0.50
               PCL   Begin preparation for upcoming motion for contempt hearings and related
                     communications with K.Crawford, J.Stafford, P.Jesani, W.Young,
                     J.Buffa,R.Foelber ,et al., communications with P. Choi, K.Crawford, regarding
                     G 63, communications with First Legal,M.Molino et al regarding Los Angeles
                     service needs and related file review and research.                                          6.25

12/01/2020     JSS Communications with counsel for Defendants in light of password turnover to
                   access google suite account for tower equity.com domain; confer with
                   forensics consultant in light of same and conduct initial review of audit logs
                   and account access; multiple phone conferences with Receiver and P. Lewis
                   in light of same.                                                                              4.25
               JSS Telephone conference with MA AG's office regarding proposed settlement
                   offer.                                                                                         0.25
               MKS Return calls with investors to answer questions regarding case status and
                   receipt of letters; confer with M. Crawford regarding metals still with
                   wholesaler.                                                                                    0.70
               JSS Review Google's response to Receiver's Motion to Show Cause; phone
                   conference with Receiver and P. Lewis regarding same.                                          0.75
               WSY Review Motion for Show Cause against Lucas Asher and Appendix in support
                   thereof in order to prepare to assist with Powerpoint for hearing (1.5); Draft.
                   Trial Subpoena against Lucas Asher (.5).                                                       2.00
               EO  Return calls with investors that have not received correspondence from our
                   office.                                                                                        2.50
               PKJ Continued working on preparing brief in support of Show Cause Motion
                   against Google, includit'lg review of caselaw relating to consent exception to
                   SCA; review communications with James Stafford and counsel for Defendants
                   regarding access to Towerequity email accounts; review communications with
                   opposing counsel regarding continuance of Show Cause hearing and analysis
                   of recent supporting caselaw.                                                                  1.50
               PCL Communications with K.Crawford, J.Stafford, A.Spencer, J. Buffa, et al.,
                   regarding google account access status and strategy, forensics

                                '·   I   '   ! ,
                   communications with M. Molina, K.Crawford, et al.,regarding
                     •i                                                               •
                                                   review Google response to contempt motion and
                   Asher response to con?mpt motion and related research, file review and
                   communications with K.Crawford, J.Stafford, P.Jesarii and/or W.Young and/or
                   Google counsel regarding same and hearing Friday, and preparation for
                   contempt hearings on Friday.                                                                   8.75

12/02/2020     JSS   Communications with P. Lewis and W. Young regarding motion for
                     continuance of hearing regarding Motion to Show Cause against Google; send
                     draft pleading to W. Young in light of same.                                                 0.50
               JSS   E-mail communications with assistant AG's office for State of Arkansas
                     regarding proposed agreed consent order.                                                     0.25
               JSS   Conferral with Google regarding position on motion to show cause; revise
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                         Page 13 of 19 PageID 3099
      Kelly Crawford Receivership - Metals.com                                                                           12/31/2020
                                                                                                         Account No:     16125-102
                                                                                                          Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                                Hours
                   motion in light of same and file.                                                             0.25
               WSY Prepare Motion for Continuance of Hearing on Show Cause Motion against
                   Google LLC (1.2); Research whether certain entities and persons were listed
                   in the Receivership Entities' payroll (.4); Confer with Receiver's Counsel
                   regarding preparation for Hearing on Show Cause Motion against Lucas
                   Asher, including preparation of Powerpoint and technical logistics with the
                   Court (.8).                                                                                    2.40
               MKS Return calls with Investors regarding metals located at wholesaler.                            0.10
               EO  Review Asher's video deposition taken on November 5, 2020 Trimming first
                   portion of Asher's video deposition in support of Receiver's argument 1-7
                   made in Receiver's Motion for "Show Cause" Hearing and Brief in Support.                       2.00
               PCL Continue preparation for Lucas Asher and/or Google contempt motion hearing
                   and/motion for continuance on Google contempt motion, Asher appearance
                   issues/strategy and order, Google account access, related communications
                   with W. Young, A. Spencer, K. Crawford, J.Buffa, H. Schottlander, J. Stafford,
                   R. Foelber, P.Jesani, M.Goode, et al. and related file review-                                 8.75

12/03/2020     MKS    Return investor calls regarding the receivership and case status.                           0.40
               WSY    Review Show Cause Motion and Appendix in Support in order to prepare for
                      Show Cause Hearing in order to prepare for the same (2); Complete
                      Powerpoint in preparation of for Hearing with attention to audio files that
                      needed to be reviewed, edited, and inserted into powerpoint, as well as other
                      revisions to ensure to that presentation aligned with and complimented
                      argument to be made at Hearing (4); Create six Binders for Hearing with
                      individual items to the appendix individually marke to allow for quick recall at
                      Hearing (3).                                                                                7.00
               PKJ    Conduct reseach and review/analysis of caselaw on multiple issues in
                      preparation for hearing on Show Cause Motion against Asher, including:




                                                                                                                  5.75
               PCL    Continue preparation for Lucas Asher and/or Google contempt motion
                      hearing, related preparation/revision/review of direct exam/cross exam scripts,
                      opening argument , file materials, and/or proposed exhibits related
                      communications with A. Spencer, K. Crawford, W. Young, J. Buffa, R.
                      Foelber, J. Stafford, P. Jesani, M. Goode, et al., regarding same                          12.25
                       )., .                 ...>. ~i\>
12/04/2020     JSS    Prepare for hearing regarding google's contempt of the court order, and
                      appearance at same.                                                                         2.00
               JLR    Perform case law research for J. Stafford re ardin

                                                                                                                  1.00
               MKS Return investor calls regarding case status; review freeze letters already sent
                   and compare with business entities disclosed in deposition of defendant;
                   confer with L. Sanderson and K. Crawford on the same.                                          0.80
               WSY Prepare for Hearing and rehearse presentation with Peter Lewis and Kelly
                   Crawford, attend and participate in six hour Hearing, and confer and opposing
                   counsel and law enforcement personnel afterwards.                                              9.00
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                      Page 14 of 19 PageID 3100
      Kelly Crawford Receivership - Metals.com                                                                         12/31/2020
                                                                                                       Account No:     16125-102
                                                                                                        Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                              Hours
               PCL    Preparation for and attendance at hearing on motion to hold Lucas Asher and
                      potential hearing on Google motion for contempUwithdrawal or continuance of
                      google contempt motion, related communications with A. Spencer, K.
                      Crawford, W. Young, J. Buffa, R. Foelber, J.Stafford, P. Jesani, J. Brown.et
                      al., regarding same.                                                                      8.50

12/07/2020     WSY    Draft Notice of Subpoena Duces Tecum for Athena Hunter and send to
                      Receiver for his review.                                                                  1.30
               EO     Continue work on investor database.                                                       3.50
               PCL    Communications with K. Crawford, et al., regarding 8383 Wilshire landlord rent
                      claim position, communications with K. Crawford, J. Buffa, R.Foelber, G.
                      Seabolt, et al. regarding Talent Writers position regarding the $300K BOA
                      transfer, contempt hearing issues, communications with W. Young, K.
                      Crawford regarding Deposition Notice and subpoena and related file review for
                      A.Hunter.                                                                                 4.25

12/08/2020     JSS    Review, revise Colorado proposed consent order and send to receiver; email
                      communications with counsel for Colorado AG's office regarding same.                      0.50
               PKJ    Conduct research on the issue of whethe~


                                                                                                                1.00

12/09/2020     MKS  Return investor voicemails regarding receivership case status and to obtain
                    contract information; review documents provided by Investor and confer with
                    K. Crawford regarding the same; confer with L. Olivarez regarding investor
                    letters.                                                                                    2.20
               WSY Compile transcript of Athena Hunter Audio and draft Cover Letter introducing
                    the same for filing with the Court (1 ); Confer with Art Appraiser regarding
                    pricing for evaluation (.6).                                                                1.60
               EO   Verify contact information for investors, update the investor database.                     2.25
               PCL Continued communications with W.Young, A.Spencer, K.Crawford, J.Brown,
                   ··J. Buffa,G.Seaboldt, R.Foelber, et al., regarding Hunter deposition, Asher
                    contempt hearing, return of Talent Writers funds, preparation for potential
                    Hunter deposition and related issues and related file review and research.                  4.75

12/10/2020     JLR Contact various California Liquidation companies for potential inspection and
                   sale of receiver office furniture; Draft responsive emails to the same providing
                   inspection details and photographs of the furniture.                                         2.50
               WSY Confer with Kelly Crawford, Will Hester, and Art-Appraiser with regard to cost
                   and logistics of effectuating appraisal (.4); Confer with James Stafford
                   regarding location of document recording inventory of all Apple computers
                   located at site (.1 ).                                                                       0.50
               EO  Telephone conference with Mike Snider with Signature Bank regarding: our
                   request for bank records.                                                                    0.25
               LMS Return investor call; Confer with Margaret Shea regarding same; Confer with
                   Receiver regarding investor communications                                                   1.00
               PCL Communications with K. Crawford, A. Spencer, J. Buffa, R.
                   Foelber,J.Rolls,J.Genish, E. Medina, P.Choi, et al regarding agreed order on
                   Asher contempt motion,return of Talent Writers funds, sale of Wilshire
                   furniture, Barrick Capital name issues,G63 sale and related file review and
                   research.                                                                                    3.75
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                      Page 15 of 19 PageID 3101
      Kelly Crawford Receivership - Metals.com                                                                            12/31/2020
                                                                                                          Account No:     16125-102
                                                                                                           Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                                 Hours

12/11/2020     JLR Return phone call of individual interested in the potential purchase of a Tower
                   Equity, LLC property in Philadelphia, PA; Speak with individual regarding the
                   same.                                                                                           0.25
               MKS Confer with L. Sanderson regarding investor calls; return messages left by
                   investors regarding case status and investor letters.                                           1.00
               WSY Researc
                                                   (1.4); Reso ve a appraiser engagement and
                   send pictures o appraiser of relevant artwork (.5); Confer with counsel for
                   payroll processing company, Tri-Net, regarding return of monies (.3).                           2.20
               LMS Return investor calls; Confer via email with team regarding investor call
                   procedures                                                                                      0.50
               PCL Communications with K. Crawford, A. Spencer, J. Buffa, R. Foelber,J.Rolls,
                   J.Stafford, W.Young, p.Choi,et al., regarding regarding agreed order on Asher
                   contempt motion list of bank account issues ,return of Talent Writers funds,
                   sale of Wilshire furniture, response to landlord on 8383 rent claim, sale of G63
                   issues.and related file review and research.                                                    2.25

12/13/2020     MKS .Telephone call with investor regarding receivership.                   ,' 't·~. . ~            0.30

12/14/2020     MKS · Return phone calls with investors regarding case status and take notes on the
                                                                                              . ·.
                     same.                                                                                         1.60
               JLR   Receipt and review of email from K. Crawford regarding inspection information
                     for office liquidation companies; Draft and send responsive email answering
                     the same.                                                                                     0.25
               JLR   Draft email to, J. Sinclair, confirming his attendance at the 12/15 office
                     furniture inspection; Receipt and review of J. Sinclair's confirmation response
                     to the same.                                                                                  0.25
               JLR   Receipt and review of email from R. Miramontes of Office Liquidation
                     confirming attendance at office furniture inspection; Draft and send responsive
                     email confirming the same.                                                                    0.25
               JLR Telephone call with S. Storey, an office liquidator lead provided by a P. Lewis
                     contact; Subsequent telephone call with an additional office liquidation
                     company, P. Austin of Green Cube; Draft informative email to P. Austin
                     providing photos of the office equipment/furniture and provide 12/15 inspection
                     details.                                                                                      0.50
               JSS Communications with receiver regarding status of demand on
                     lntuit/QuickBook account access; telephone conference with IT expert
                     regarding computer forensics and resale; confer with Receiver regarding
                     same.                                                                                         0.50
               JLR   Receipt and review of responsive email from P. Austin of the office liquidating
                     company, Green Cube, wherein he confirms his attendance of the 12/15 office
                     furniture/equipment inspection; Draft responsive email to the same and advise
                     as to his inspection questions; Email to K. Crawford regarding the same.                      0.25
               WSY Complete research regarding the sale of goods issue with respect to coins
                     being held by third-party and Receiver's entitlement to the same.                             0.80
               PCL Review of proposed agreed order on motion for contempt and related
                     communications with K. Crawford, A. Spencer, R. Foelber, J. Buffa,
                     communications with R. Lavecchia, L. Thompson, J. Benson and K. Crawford
                     regarding Philadelphia properties information request and follow up, additional
                     communications with J. Rolls, K. Crawford, J. Genish, et al., regarding
                     potential purchasers for 8383 furniture et al., review D. Bleeden documents
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                       Page 16 of 19 PageID 3102
      Kelly Crawford Receivership - Metals.com                                                                          12/31/2020
                                                                                                        Account No:     16125-102
                                                                                                         Invoice No:      1008634
      Matter 102 - Representation of Receiver




                                                                                                               Hours
                      and related communications with K. Crawford, J. Buffa and T. Foelber.                     1.50

12/15/2020     JLR Respond to and draft responsive emails addressing questions with the present
                   inspection of furniture and office equipment; Telephone call with J. Samore,
                   individual overseeing the inspection, to check the status of the inspection and
                   seek extension; Telephone call with R. Miramontes to address inspection
                   question and extension of inspection time.                                                    0.50
               MKS Return phone calls with investors regarding case status, investor letter, and
                   metals that have not been delivered; confer with L. Sanderson, E. Olivarez,
                   and L. Thompson regarding strategy for collecting investor information.                       2.80
               WSY Confer extensively with art appraiser regarding quality of photos necessary to
                   remotely appraise the pieces and send requisite information to appraiser for its
                   review and confirm agreement to appraise the same.                                            0.90
               EO  Returned investors calls, telephone conference regarding case status, Calls
                   with investors to discuss questions and making notes.                                         3.50
               JLR Receipt and review of multiple emails from K. Crawford and P. Lewis
                   regarding scheduling of additional inspection by P. Lewis contacts of office
                   furniture and equipment; Draft and send emails responsive to the same; Draft
                   and send email to P. Lewis contact to schedule inspection of office furniture
                   and equipment.                                                                                0.50
               LMS Return investor calls; Telephone conference call with team members
                   regarding best practices and procedures for capturing investor information;
                   Email correspondence regarding same                                                           2.75
               PCL Communications with D. Spitzer, K.Crawford, C.Woo regarding Spitzer
                   withdrawal from TMTE cases and follow up communications with
                   J.Rolls,J.Samore,K.Crawford, et al. regarding furniture inspection;
                   communications with A. Spencer, K. Crawford, M. Goode, J. Buffa, R.Foelber,
                   C. Cella et al, regarding agreed order on motion for contempt and hearing
                   status, and related file review.                                                              1.75

12/16/2020     JLR    Receipt and review of multiple emails from individuals/companies who
                      attended office furniture/equipment inspection; Draft and send responsive
                      emails to the same answering questions as to preparing and submitting
                      respective bids for the office furniture/equipment; Draft and send email to K.
                      Crawford regarding the same; Receipt and review of email from another
                      potential individual interested in scheduling an inspection of the office
                      furniture/equipment; Draft and send responsive email to the same; Draft and
                      send email to J. Samore the california contact to ascertain his availability to
                      oversee the requested inspection; conference with K. Crawford regarding the
                      form of proposals desired; Draft and send email to potential purchaser to
                      inform him of the proposal types requested by K. Crawford for submission and
                      consideration.                                                                             0.75
               MKS    Return investor calls and emails regarding metals located at Bayside Metals.               0.70
               LMS    Return investor calls.                                                                     1.50
               EO     Analyzing investor files scanning documents and creating both hard files and
                      electronic files.                                                                          5.25
               PCL    Draft/receive emails to/from J. Rolls, J.Samore, T. Arons. et al., , regarding
                      inspection logistics for 8383 Wilshire furniture, et al., , drafUreceive emails
                      to/from K.Crawford regarding 'Philadelphia properties, 8383 Wilshire landlord
                      negotiations and security deposit.                                                         1.50

12/17/2020     MKS    Return investor voicemails regarding case status and metals that were never
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                       Page 17 of 19 PageID 3103
      Kelly Crawford Receivership - Metals.com                                                                               12/31/2020
                                                                                                         Account No:         16125-102
                                                                                                          Invoice No:          1008634
      Matter 102 - Representation of Receiver




                                                                                                                 Hours
                     delivered and may be with Bayside; confer with K. Crawford regarding investor
                     wanting money from her "account" with Defendants.                                                1.00
               LMS   Return investor calls; Confer with Receiver regarding "in-process" transactions
                     and investor options regarding same                                                              1.00
               PCL   Email exchanges with T. Arons, et al., regarding inspection logistics.                           0.30

12/18/2020     MKS   Phone call with investor regarding case status and ability to sell metals without
                     affecting her claim.                                                                             0.30
               PCL   Telephone conversation with M. lannu regarding Philadelphia properties and
                     related file review (.75)email exchange with K. Crawford regarding sources of
                     recovery and related file review (.5); draft/receive email from P. Choi regarding
                     certificate of title amendment steps(.25)-1.5                                                    1.50

12/21/2020     MKS   Return investor phone calls regarding case status and obtain general
                     information and take notes; confer with L. Sanderson regarding messages.                         0.80
                     For Current Services Rendered                                                              443.10       129,079.50

                                                          Recapitulation
                Timekeeper                                               Hours       Hourly Rate              Total
                Priya K. Jesani                                          32.90          $270.00          $8,883.00
                Walker S. Young                                          43.15           240.00          10,356.00
                Margaret K. Shea                                         52.00           200.00          10,400.00
                Mark Simon                                                4.55           435.00           1,979.25
                Leslie Sanderson                                         42.95           305.00          13,099.75
                Deb Baxter                                                2.75           125.00             343.75
                Jessica L. Rolls                                         23.25           200.00           4,650.00
                James Stafford                                           45.00           300.00          13,500.00
                Katherine Whitlock                                        3.40           200.00             680.00
                Elizabeth Olivarez                                       60.75           125.00           7,593.75
                Peter Lewis                                             132.40           435.00          57,594.00




09/29/2020           Overnight Delivery (1) Federal Express                                                                     153.07
10/01/2020           Overnight Delivery (1) Federal Express                                                                      94.48
10/13/2020           2 Courier service (670) Special Delivery Service, Inc.                                                     199.00
10/15/2020           Overnight Delivery (1) Federal Express                                                                     130.95
10/17/2020           5 Overnight Deliveries (1) Federal Express                                                                 173.04
10/20/2020           Filing fee /COURTS/USDC-NY-S (WES Firm CC)                                                                  47.00
10/20/2020           754 Filing fee/ STATE BAR TX-CERT OF G (KMC Firm CC)                                                        25.00
10/20/2020           754 Filing fee/ STATE BAR TX-CERT OF G (KMC Firm CC)                                                       200.00
10/21/2020           Filing fee /PACER US DISTRICT CURT WD/AR (WES Firm CC)                                                     100.00
10/21/2020           Filing fee /PACER US DISTRICT CURT WD/AR (WES Firm CC)                                                      47.00
10/22/2020           Airfare Expense - AMERICAN AIRLINES DFW to LAX for PCL (KMC Firm CC)                                       316.20
10/22/2020           16 Overnight Deliveries (1) Federal Express                                                                654.48
10/23/2020           Philadelphia Records Department (2076)                                                                      15.00
10/23/2020           754 Filing fee/ STATE BAR TX-CERT OF G (KMC Firm CC)                                                        25.00
10/23/2020           754 Filing fee/ COURTS/USDC-OK-WD (KMC Firm CC)                                                             47.00
10/24/2020           Filing fee (33) Secretary of State                                                                           1.00
10/25/2020           Filing fee (3905) City Hall                                                                                256.75
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                   Page 18 of 19 PageID 3104
      Kelly Crawford Receivership - Metals.com                                                                      12/31/2020
                                                                                                     Account No:    16125-102
                                                                                                      Invoice No:     1008634
      Matter 102 - Representation of Receiver




10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Filing fee (3905) City Hall                                                                        256.75
10/25/2020           Search/BVD*BEENVERIFIED.COM (KMC Firm CC)                                                           24.32
10/26/2020           Postage                                                                                              7.75
10/26/2020           Courier service (670) Special Delivery Service, Inc.                                               166.00
10/27/2020           Secretary of State - Certificate of Good Standing (1307) James Stafford                             25.00
10/27/2020           Postage                                                                                             20.20
10/27/2020           Search/WEB*NETVVORKSOLUTIONS (KMC Firm CC)                                                          13.85
10/28/2020           Deed Fee in PN CITY OF PHILADELPHIA RECORDS (WES Firm CC)                                           16.95
10/28/2020           U-HAUL OF SANTA MONICA/ (KMC Firm CC)                                                               59.31
10/28/2020           Shipping /THE UPS STORE #6571 (KMC Firm CC)                                                        202.93
10/28/2020           Parking Expense /IMPERIAL PARKING (KMC Firm CC)                                                      8.25
10/28/2020           Overnight Delivery (1) Federal Express                                                             150.77
10/29/2020           Rental Car for KMC and PCL/ HERTZ (KMC Firm CC)                                                    180.97
10/29/2020           Office space /8383 WILSHIRE BLVD (KMC Firm CC)                                                      20.30
10/29/2020           8383 Wilshire Parking Expense (314) Kelly Crawford                                                  20.30
10/30/2020           Lodging Expenses for PCL /MARRIOTT (KMC Firm CC)                                                   230.24
11/04/2020           Overnight Delivery (1) Federal Express                                                              14.14
11/04/2020           2 Overnight Deliveries (1) Federal Express                                                          77.52
11/05/2020           Postage                                                                                              3.50
11/10/2020           Filing fee (33) Secretary of State                                                                   2.00
11/11/2020           Overnight Delivery (1) Federal Express                                                              41.03
11/11/2020           2 Courier services (670) Special Delivery Service, Inc.                                            173.50
11/11/2020           5 Overnight Deliveries (1) Federal Express                                                         163.31
11/11/2020           Postage                                                                                              0.50
11/11/2020           Postage                                                                                              4.80
11/11/2020           Filing fee - E-filing transaction fee/ NATIONWIDE LEGAL, LLC (WES Firm CC)                          85.64
11/11/2020           E-filing transaction fee/ NATIONWIDE LEGAL, LLC (WES Firm CC)                                       85.64
11/13/2020           Postage                                                                                              5.30
11/13/2020           Postage                                                                                              0.50
11/16/2020           5 Overnight Deliveries (1) Federal Express                                                         198.14
11/17/2020           Postage                                                                                              8.45
11/17/2020           Postage                                                                                            295.75
11/19/2020           Postage                                                                                             16.90
11/19/2020           Certified Copy of Transcript- Simon Batashvili (3994) Alderson Trustpoint.One                      760.50
11/23/2020           Certified Copy of Transcript- Lucas Asher (3994) Alderson Trustpoint.One                         1,142.50
11/25/2020           BVD*BEENVERIFIED.COM (KMC Firm CC)                                                                  24.32
11/25/2020           E-filing transaction fee/ NATIONWIDE LEGAL, LLC (WES Firm CC)                                       85.64
12/09/2020           Computerized legal research                                                                        351.40
             Case 3:20-cv-02910-L Document 220-2 Filed 02/03/21                 Page 19 of 19 PageID 3105
      Kelly Crawford Receivership - Metals.com                                                                 12/31/2020
                                                                                              Account No:      16125-102
                                                                                               Invoice No:       1008634
      Matter 102 - Representation of Receiver




12/11/2020           Postage                                                                                        10.90
12/16/2020           Appraisal (3079) Winston Art Group                                                          1,000.00
12/18/2020           Postage                                                                                        27.00
12/18/2020           Postage                                                                                         7.00
12/18/2020           Postage                                                                                       233.50
12/18/2020           Overnight Delivery (1) Federal Express                                                         11.00
                     Total Expenses                                                                             12,570.49

11/14/2020           Lodging Expenses/ BEVERLY HILLS MARRIOTT (KMC Firm CC)                                       -230.24
                     Total Credits for Expenses                                                                   -230.24

                     Total Current Services and Expenses                                                       141,419.75

                     Previous Balance                                                                         $169,515.58



11/22/2020           Cost payment - thank you - check 1007                                                     -21,737.58
11/22/2020           Fee payment - thank you - check 1006                                                     -125,611.00
                     Total Payments                                                                           -147,348.58

                     Balance Due                                                                              $163,586. 75

                                                      Past Due Amounts
                         0-30             31-60          61-90         91-120       121-180           181+
                      -230.24         22,167.00            0.00          0.00          0.00            0.00




                     TERMS: Due and Payable Upon Receipt
